DISMISS and Opinion Filed April 30, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00206-CV

                 JANATA MONTGOMERY, Appellant
                             V.
             SOUTHERN METHODIST UNIVERSITY, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-17588

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                         Opinion by Chief Justice Burns

      Appellant appeals from the February 13, 2020 order denying her motion to

recuse the presiding judge. The record before this Court does not contain a final

judgment. The Court questioned its jurisdiction to review the recusal order and

directed appellant to file, by March 3, 2020, a letter brief addressing the Court’s

concern. We cautioned appellant that failure to comply may result in dismissal of

the appeal without further notice. As of today’s date, appellant has not responded.

      With respect to an order denying a motion to recuse, this Court’s appellate

jurisdiction is limited to review from the final judgment. TEX. R. CIV. P. 18a(j)(1)(A)
(“An order denying a motion to recuse may be reviewed only for abuse of discretion

on appeal from the final judgment.”). Because the trial court has not rendered a final

judgment, this Court lacks jurisdiction to review the recusal order.          See id.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).



                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

200206F.P05




                                         –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

JANATA MONTGOMERY,                         On Appeal from the 162nd Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. DC-19-17588.
No. 05-20-00206-CV         V.              Opinion delivered by Chief Justice
                                           Burns. Justices Whitehill and
SOUTHERN METHODIST                         Molberg participating.
UNIVERSITY, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee SOUTHERN METHODIST UNIVERSITY
recover its costs of this appeal from appellant JANATA MONTGOMERY.


Judgment entered April 30, 2020




                                     –3–